Citation Nr: 1021069	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsillar fossa, claimed as due to herbicide 
exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter





INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971.  He was awarded the Vietnam Campaign Medal and 
the Cross of Gallantry, among other decorations.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Carcinoma of the left tonsil was not incurred during the 
Veteran's period of service, and was not manifest within one 
year of service, or for many years following service.

2.  Carcinoma of the left tonsil is not shown to have been 
caused or aggravated by exposure to herbicides during the 
Veteran's service in Vietnam; no other relationship to 
service is demonstrated.


CONCLUSION OF LAW

Service connection for carcinoma of the left tonsil is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for squamous cell 
carcinoma of the left tonsillar fossa based on exposure to 
Agent Orange and other similar herbicides while he was 
serving in Vietnam.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  This information was 
provided in a letter of April 2004, prior to initial 
adjudication of the issue on appeal.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter of March 2006.

The Veteran's service treatment records, private medical 
records, and VA medical opinions have been obtained.  He was 
provided with a VA compensation examination.  He, his son, 
and his representative have presented written arguments in 
support of his claims.  We are satisfied that all relevant 
and obtainable evidence pertinent to the issue decided herein 
has been obtained.  All relevant records and contentions have 
been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist.  

Analysis

The Veteran's squamous cell carcinoma of the left tonsillar 
fossa was initially diagnosed in December 2003.  He 
subsequently underwent radiation and chemotherapy treatment.  
His medical treatment reports reflect a history of heavy 
smoking and alcohol use.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

There is no evidence of cancer or any pre-cancerous condition 
during the Veteran's period of service.  Thus, service 
connection on a direct basis, as incurred during service is 
inappropriate in this case.

If any malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. This 
presumption does not apply in the present case, however, as 
the Veteran's squamous cell carcinoma did not manifest until 
many years after discharge.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran served on active duty in Vietnam during the Vietnam 
era, the veteran is presumed to have been exposed to Agent 
Orange or similar herbicides.  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases, including some types 
of cancer, for which service connection may be presumed due 
to an association with exposure to herbicide agents.  Cancers 
affecting the lung, bronchus, larynx, or trachea are covered 
by the presumption, and certain defined types of soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which 
may be considered in rebuttal of service incurrence of a 
disease listed in Section 3.309 will be any evidence of a 
nature usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other disabilities.  
It was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, did not feel 
that the evidence warranted altering its prior determination 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 72 Fed. Reg. 32395-32407 (2007).

While the Veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, 
tonsillar cancer is not one of the diseases that has been 
shown to have a positive association with exposure to 
herbicides. Thus, because tonsillar cancer has not been shown 
to be one of the diseases listed for which presumptive 
service connection may be granted, service connection on a 
presumptive basis for herbicides is unwarranted for the 
Veteran's cancer of the left tonsillar fossa.  

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Much of the evidentiary development 
performed in this case has revolved around the attempt to 
establish direct causation.  The Veteran has submitted 
several statements from his medical care providers, and the 
Board has obtained an informed medical opinion from a 
physician with expertise in environmental health matters.  

The Veteran's treating physician who rendered the initial 
diagnosis of squamous cell carcinoma wrote a letter in 
support of the Veteran's claim in February 2005.  He 
indicated, "It is hard for me to imagine that you can 
exclude carcinoma of the posterior pharyngeal wall and/or 
tonsil which are located only a matter of 2-3 cm from the 
larynx.  The possibility that these malignant tumors were 
caused by the herbicide agent orange should be considered."  
The same physician submitted a second letter in October 2006.  
He noted that cancers of the larynx are subject to the 
presumptive service connection provisions set forth above, 
and asserted that "if the herbicides can be associated with 
malignancy of the larynx, they obviously could be associated 
with malignancies of the tonsil which is also part of the 
aerodigestive tract."  He concluded that "Because the 
tonsil is part of the aerodigestive tract, I think [the 
Veteran's] tumor should be covered under the Agent Orange Act 
of 1991 and be considered service connected."

A Family Nurse Practitioner who is one of the Veteran's 
medical care providers submitted a statement in January 2006 
in which she asserted that his cancer "could or could not be 
caused by Agent Orange."  

In December 2006, a physician with particular expertise in 
public health, who is a consultant to the American Legion, 
reviewed the Veteran's medical records, noted that the 
Veteran's three major risk factors were smoking, alcohol, and 
herbicide exposure in Vietnam.  She also noted the proximity 
of the larynx (subject to the legal presumption of service 
connection) and the oropharynx (not subject to the 
presumption), as well as the similarity of cells comprising 
the larynx and the oropharynx, and presented the opinion that 
it is at least as likely as not that the Veteran's in-service 
exposure to herbicides contributed to the development of his 
oropharyngeal cancer.

The veteran underwent a VA compensation examination in March 
2007 which was performed by a Certified Family Nurse 
Practitioner.  After reviewing the veteran's medical records 
and claims file, she rendered the following opinion and 
explanation:

The veteran's squamous cell carcinoma of 
the posterior pharyngeal wall and tonsillar 
fossa cancer is not caused by or a result 
of active duty service.  Cancers of the 
oropharynx and tonsil (upper respiratory 
tract) are not among the conditions know or 
presumed by the VA to be related to 
herbicide (Agent Orange) exposure.  The 
condition that the Veteran suffers 
(squamous cell carcinoma of the posterior 
pharyngeal wall and tonsillar fossa cancer) 
has been thoroughly researched [and] has 
not been found to be related to exposure to 
herbicides.  While the Veteran's physicians 
do provide a plausible and medically 
reasoned hypothesis related to how the 
Veteran's cancer may be related to exposure 
to Agent Orange, medical research conducted 
on thousands of veterans reveals no such 
association.  The cell types lining both 
the upper and lower respiratory tract are 
the same, however, the mechanism of causing 
normal cells to mutate into cancerous cells 
in the presence of substances such as the 
Veteran may have been exposed to in Vietnam 
are uncertain at best.  Even the exact 
substance and dose of that substance the 
Veteran was exposed to are unknown as many 
compounds comprise those referred to 
collectively as "Agent Orange."  The best 
medical evidence to date consists of the 
studies ... relied upon by the Veterans 
Affairs in publishing a list of presumed 
diagnoses.

To reconcile the various conflicting medical opinions, the 
Board sought the assistance of a VA physician with expertise 
in environmental health matters.  The physician was provided 
with the Veteran's claims file, including his treatment 
records and the opinions set forth above.  Following review 
of the file and review of medical literature pertaining to 
herbicides and Vietnam veterans, she concluded "there is 
inadequate or insufficient evidence to determine an 
association between exposure to the herbicide compounds and 
oral, nasal, and pharyngeal cancers.  Hence it is less likely 
than not that this patient's cancer is related to Agent 
Orange exposure."

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. . Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

In this case, the Board chooses to accord greater probative 
weight to the VA opinions.  Although we acknowledge the 
difficulty and complexity inherent to identifying the 
etiology of any carcinoma, the medical community has a great 
wealth of expertise and experience is making these judgments.  
The VA opiners have relied upon epidemiological research and 
statistical information in reaching their conclusions as to 
the cause of the Veteran's particular carcinoma.  As noted by 
the VA's nurse practitioner in March 2007, the Veteran's 
physicians' opinions represent a plausible and medically 
reasoned hypothesis, only; but that the hypothesis is 
discredited by actual research and epidemiological 
conclusions.  Furthermore, the VA opiners did not simply 
discount the other risk factors of heavy smoking and alcohol 
use, as the other opiners did with no explanation; these 
factors are a significant part of the Veteran's medical 
history.  We also accord probative weight to the 
contemporaneous medical records, in which the Veteran's 
treating physicians implicated his history of heavy smoking 
as the likely cause of his cancer.  

The Board's conclusion that the Veteran's carcinoma was not 
caused by exposure to herbicides in Vietnam does not end our 
analysis, however.  Governing law and regulation provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In support of the theory that the Veteran's tonsillar 
carcinoma may have been aggravated by his service exposure to 
herbicides, he has submitted a medical treatise reflecting 
the "Ranch Hand Study" which was interpreted as showing 
that the risk of cancer at any anatomical site significantly 
increased in Ranch Hands having the highest dioxin levels who 
spent at most two years in Southeast Asia, or who spent all 
of their Southeast Asia service in Vietnam.  Certainly, the 
December 2006 opinion that "the Veteran's in-service 
exposure to herbicides contributed to the development of his 
oropharyngeal cancer can be read as supporting a theory of 
aggravation.

As this question is also one of a medical nature, require 
medical expertise [See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)], the Board requested an informed medical opinion 
on this matter as well.  In a March 2010 addendum to her 
prior opinion, the VA physician with expertise in 
environmental health matters opined the following:  

There is insufficient information to 
conclude that the Veteran's cancer of the 
tonsillar fossa was aggravated by his 
presumed exposure to dioxin-containing 
herbicides.  It would be impossible to say 
that herbicide exposure aggravated or 
contributed to the development of the 
cancer.  A medical estimate as to the 
extent of such aggravation would be 
conjecture.

The Board again chooses to accord greater probative value to 
the opinion rendered by the VA physician.  With regard to the 
Ranch Hand study, we must assume that the results of this and 
similar studies were included in the conclusions reached by 
the same epidemiological experts who declined to find a 
demonstrated association between herbicides and oropharyngeal 
cancers generally, either as a causative force or as an 
aggravating factor.  As the VA physician explained in March 
2010, any conclusion to the contrary would be conjecture.  

We note that the Veteran's son has presented a copy of a 
medical opinion written in support of another Veteran's 
claim.  As this opinion pertains to another Veteran, it has 
less probative value to this case.  Even though the cancer 
was apparently similar, the two Veterans particular 
circumstances are not the same.  The Veteran's son also 
presents his own assertions regarding the likely causation of 
his father's carcinoma.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

We therefore hold that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
squamous cell carcinoma of the left tonsillar fossa.  The 
benefit sought must be denied.


ORDER

Service connection for squamous cell carcinoma of the left 
tonsillar fossa is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


